PREWITT, Judge.
Appellant attempts to appeal from an order revoking his probation and imposing a sentence of five years’ imprisonment for felony possession of marijuana. In his brief he attacks alleged errors in the probation revocation proceedings.
There is no appeal from a revocation of probation except perhaps when the suffi*327ciency of the information or the jurisdiction of the trial court is challenged. Boyer v. State, 646 S.W.2d 388 (Mo.App.1983). See also State v. Murphy, 626 S.W.2d 649 (Mo.App.1981). Appellant does not question the sufficiency of the information or the jurisdiction of the trial court.
The appeal is dismissed.
MAUS, P.J., and HOGAN, J., concur.